IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00236-CV
 
Evelyn Little,
                                                                                    Appellant
 v.
 
Texas Dept. of Criminal Justice AND
Gary Johnson Executive Director,
                                                                                    Appellees
 
 

From the 278th District Court
Walker County, Texas
Trial Court No. 21,013C
 

ORDER





 
            A bound document presented by
appellant, Evelyn Little, as her brief and filed on December 2, 2009 is stricken because it fails to comply with the requisites of a brief.  Tex. R. App. P. 38.1(a)-(j).  While the
document contains some headings similar to what would be required in a brief,
the Court is unable to discern what issues Little has presented for review and
the location of her argument for those issues with appropriate citations to the
record and authorities.  See Tex.
R. App. P. 38.1(e) & (h).  
            Little is ordered to redraw her
brief and file a brief compliant with Rule 38.1 of the Texas Rules of Appellate
Procedure no later than 5:00 PM on February 1, 2010.  A faxed
brief will not be permitted.  
            If Little files another brief that is
not compliant with Rule 38.1, the Court will strike the brief, proceed as if
she had not filed a brief, and dismiss the appeal.  Tex. R. App. P. 38.8(a)(1); 38.9(a).   
 
                                                                                    PER
CURIAM
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed December 30, 2009